     Case 8:19-cv-01212-FLA-JDE Document 62 Filed 05/14/21 Page 1 of 2 Page ID #:360



 1    JOSEPH R. ASHBY (SBN 248579)
      joseph@ashbylawfirm.com
 2    ASHBY LAW FIRM P.C.
 3    1055 West Seventh Street, 33rd Floor
      Los Angeles, CA 90017
 4    Telephone: (213) 232-3810
      Facsimile: (213) 429-0976
 5

 6
      WILLIAM T. O’BRIEN (admitted pro hac vice)
      williamobrien@eversheds-sutherland.us
 7    JOHN W. LOMAS, JR. (admitted pro hac vice)
      johnlomas@eversheds-sutherland.us
 8    EVERSHEDS SUTHERLAND (US) LLP
      700 6th St NW
 9    Washington, DC 20001
10    Telephone: (202) 220-8049
      Facsimile: (202) 637-3593
11
      Attorneys for Plaintiff
12

13
      JOHN M. HAMILTON (SBN 155381)
      jm_hamilton15@yahoo.com
14    HAMILTON LAW OFFICES
      5757 W. Century Blvd., Suite 700
15    Los Angeles, CA 90045
      Phone: (424) 419-4028
16    Facsimile: (424) 419-4002
17
      Attorney for Defendant Yuri Vanetik
18
                            UNITED STATES DISTRICT COURT
19

20                         CENTRAL DISTRICT OF CALIFORNIA
21                                           )
      PAVEL FUKS, an individual,             )   Case No.: 8:19-cv-1212- FLA (JDEx)
22                                           )
                                             )
23                   Plaintiff,
                                             )   NOTICE OF LODGING PROPOSED
                                             )
                                             )   FINAL PRETRIAL CONFERENCE
24     vs.                                   )   ORDER
                                             )
25                                           )
                                             )
      YURI VANETIK, an individual,
26                                           )
                                             )
27
                   Defendant.
28
                                  NOTICE OF LODGING PROPOSED FINAL PRETRIAl ORDER
      46145161.1
     Case 8:19-cv-01212-FLA-JDE Document 62 Filed 05/14/21 Page 2 of 2 Page ID #:361



 1             Pursuant to the Court’s Order dated March 29, 2021 (Dkt. #49), attached
 2    please find the parties’ proposed final pretrial order in the above-captioned matter.
 3

 4
      DATED: May 14, 2021                     ASHBY LAW FIRM P.C.
 5                                            Joseph R. Ashby
 6

 7                                            EVERSHEDS SUTHERLAND LLP
                                              William T. O’Brien
 8                                            John W. Lomas, Jr.
 9

10                                            By: ___/s/ Joseph R. Ashby_____________
                                                    Joseph R. Ashby
11                                            Attorneys for Plaintiff Pavel Fuks
12

13
      DATED: May 14, 2021                     HAMILTON LAW OFFICES
14                                            John M. Hamilton
15
                                              By: ___/s/_(with permission)____________
16                                                  John M. Hamilton
17                                            Attorney for Defendant Yuri Vanetik

18

19

20

21

22

23    Pursuant to L-R 5-4.3.4(a)(2)(i), I, Joseph R. Ashby, attest that all other signatories
24    listed, and on whose behalf the filing is submitted, concur in the filing’s content
25    and have authorized the filing.
26
                                               /s/ Joseph R. Ashby                ___
27                                            Joseph R. Ashby
28
                                 NOTICE OF LODGING PROPOSED FINAL PRETRIAl ORDER
      46145161.1
